DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 8 recites “each unit”, which seems to be referring to “a plurality of units” in lines 7-8. If this is true, it is suggested to clarify/replace the term “each unit” to – each unit of the plurality of units --.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 line 16 recites “intermediate unit”, which seems to be referring to “an intermediate unit” in line 15. If this is true, it is suggested to clarify/replace the term “intermediate unit” to – the intermediate unit --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 9-10 recites “each unit connected to a single unit above in the branch and a single unit below in the branch” is indefinite as each unit in the branch connected to a unit above and connected a unit below, which makes the branch infinite in length. Dependent claims 2-20 are also rejected as their dependency on a rejected claim 1. 
Claim 1 in line 12 recites “crosslinks connecting corresponding units of adjacent branches” I is unclear and indefinite because 1) it is unclear what are the units of “corresponding units of adjacent branches”, and 2) it is unclear what these “crosslinks” connecting to. Dependent claims 2-20 are also rejected as their dependency on a rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANGFU et al. EP 3296781 A4, hereinafter Huangfu in view of Goss et al. US 20140181573 A1, hereinafter Goss.
Regarding claim 1, Huangfu teaches an integrated circuit chip device (Huangfu: Summary) comprising:
system circuitry(Huangfu: [0015] and FIG. 1 an on-chip optical interconnection network 100. The on-chip optical interconnection network 100 may include at least one on-chip optical interconnection structure. A dashed-line block in FIG. 1 shows a schematic diagram of any one on-chip optical interconnection structure); and
monitoring circuitry configured to monitor the system circuitry, the monitoring circuitry comprising units connected in a tree-based structure configured to route communications through the integrated circuit chip device (HUANGFU: para. [0034 & 0024] and FIG. 4, the on-chip optical interconnection network may further include a control module. Because each optical switching device needs to be controlled by using a control signal, the control signal may be from the control module. Optionally, the control module may be a routing chip. The routing chip is connected to all computer components and optical switching devices, to implement arbitration of a routing status of each optical switching device), the tree-based structure comprising:
branches extending from a root unit (HUANGFU: Fig.4 101 the first-level optical switching device includes one optical switching device), each branch comprising a plurality of units, each unit connected to a single unit above in the branch and a single unit below in the branch, whereby communications are routable between the root unit and a destination unit of a branch via intermediate units of that branch (HUANGFU: para.[0021] And FIG. 1 and Fig. 4, two third-level optical switching devices connected to a same second-level optical switching device are also connected. That is, the optical switching devices 103 and 104 are connected, and the optical switching devices 106 and 107 are connected); and
crosslinks connecting corresponding units of adjacent branches (HUANGFU [0021 & 0026] And FIG. 1 and Fig. 4, two third-level optical switching devices connected to a same second-level optical switching device are also connected. That is, the optical switching devices 103 and 104 are connected, and the optical switching devices 106 and 107 are connected), 
each crosslink configured to be enabled to route communications between the root unit and a destination unit of one of the branches the crosslink connects (HUANGFU [0035]and FIG. 4, when an optical signal needs to be transmitted between the processors P3 and P6, the routing chip may determine, according to information received from the processors P3 and P6, that the optical signal is transmitted by using the optical switching devices 104, 102, 101, 105, and 106. Specifically, the optical signal may be sent from the processor P4 to the optical switching device 104, the optical switching device 104 may finally transmit the optical signal to the optical switching device 106 by using the optical switching devices 102, 101 (or root), and 105, and the optical switching device 106 sends the optical signal to the processor P6).
It is noted that Huangfu does not explicitly disclose: via the other branch the link connects in response to an intermediate unit being deemed defective, that intermediate unit being in the same branch as the destination unit.
However, Goss from the same or similar fields of endeavor teaches the use of: via the other branch the link connects in response to an intermediate unit being deemed defective, that intermediate unit being in the same branch as the destination unit (Goss: para. [0048-0052] This maintenance is based on an ability of each node of a cluster of nodes to detect link failure (e.g., from failure of a node or node link) and for the cluster to recover from such failure. And para. [0051] and Fig. 9-12 When a link is found to be underperforming, the rest of the system can be adjusted via the propagation of a depth chart update message showing additional hops than previously discovered. This will have the effect of encouraging nodes to prefer alternative routes to the node than through the problem link). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Goss in the apparatus of Huangfu. One of ordinary skill in the art would be motivated to do so for optimal performance, usability, and reliability, it is important that there is a means to quickly and reliably determine efficient least-cost routes between nodes and between a node and the outside network. The status of routes needs to be maintained and adjusted over time to ensure continued (Goss: para. [0009]).

Regarding claim 2, Huangfu and Goss teach an integrated circuit chip device as claimed in claim 1, wherein the defective intermediate unit is adjacent to one of the units the crosslink connects (Goss: para. [0048-0052] and Fig. 9-12 This maintenance is based on an ability of each node of a cluster of nodes to detect link failure (e.g., from failure of a node or node link) and for the cluster to recover from such failure. [0051] and Fig. 9-12 When a link is found to be underperforming, the rest of the system can be adjusted via the propagation of a depth chart update message showing additional hops than previously discovered. This will have the effect of encouraging nodes to prefer alternative routes to the node than through the problem link). One of ordinary skill in the art would be motivated to do so for optimal performance, usability, and reliability, it is important that there is a means to quickly and reliably determine efficient least-cost routes between nodes and between a node and the outside network. The status of routes needs to be maintained and adjusted over time to ensure continued performance and reliability in the face of errors or network congestion (Goss: para. [0009]).

Regarding claim 3, Huangfu and Goss teach an integrated circuit chip device as claimed in claim 1, wherein each unit is connected to the unit above in the branch by a non-configurable link, and is connected to the unit below in the branch by a non-configurable link (Huangfu: para. [0028] FIG. 1, although a quantity of the computer components to which the mesh-tree structure can be connected is unchanged).

Regarding claim 4, Huangfu and Goss teach an integrated circuit chip device as claimed in claim 1, wherein each crosslink is configurable (Goss: para. [0048-0052] and Fig. 9-12 This maintenance is based on an ability of each node of a cluster of nodes to detect link failure (e.g., from failure of a node or node link) and for the cluster to recover from such failure. [0051] and Fig. 9-12 When a link is found to be underperforming, the rest of the system can be adjusted via the propagation of a depth chart update message showing additional hops than previously discovered. This will have the effect of encouraging nodes to prefer alternative routes to the node than through the problem link). One of ordinary skill in the art would be motivated to do so for optimal performance, usability, and reliability, it is important that there is a means to quickly and reliably determine efficient least-cost routes between nodes and between a node and the outside network. The status of routes needs to be maintained and adjusted over time to ensure continued performance and reliability in the face of errors or network congestion (Goss: para. [0009]).

Regarding claim 13, Huangfu and Goss teach An integrated circuit chip device as claimed in claim 1, wherein each unit comprises: a lower port having an input configured to receive communications from the unit below, and an output configured to send communications to the unit below; and an upper port having an input configured to send communications to the unit above, and an input configured to receive communications from the unit above (Huangfu [0027] FIG. 1, the optical switching device 102 is connected to the optical switching device 103, and each of the optical switching devices 102 and 103 includes four output ends and four input ends. That is, an output end of the optical switching device 102 is connected to an input end of the optical switching device 103, and an input end of the optical switching device 102 is connected to an output end of the optical switching device 103, so that mutual transmission may be performed between the optical switching device 102 and the optical switching device 103).

Regarding claim 18, Huangfu and Goss teach An integrated circuit chip device as claimed in claim 13, wherein each unit comprises a switch configured to selectively route one of a communication received from the unit below and a communication received from the crosslink to the lower port input (HUANGFU [0035]and FIG. 4, when an optical signal needs to be transmitted between the processors P3 and P6, the routing chip may determine, according to information received from the processors P3 and P6, that the optical signal is transmitted by using the optical switching devices 104, 102, 101, 105, and 106. Specifically, the optical signal may be sent from the processor P4 to the optical switching device 104, the optical switching device 104 may finally transmit the optical signal to the optical switching device 106 by using the optical switching devices 102, 101 (or root), and 105, and the optical switching device 106 sends the optical signal to the processor P6).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huangfu and Goss as applied to claim 1 above, and further in view of NEGRINI R ET AL: “FAULT TOLERANCE 1-15 TECHNIQUES FOR ARRAY STRUCTURES USED IN .
Regarding claim 14, Huangfu and Goss teach An integrated circuit chip device as claimed in claim 13, wherein each unit comprises to selectively route one of the lower port output and the upper port output onto a crosslink connected to that unit (Huangfu [0027] FIG. 1, the optical switching device 102 is connected to the optical switching device 103, and each of the optical switching devices 102 and 103 includes four output ends and four input ends. That is, an output end of the optical switching device 102 is connected to an input end of the optical switching device 103, and an input end of the optical switching device 102 is connected to an output end of the optical switching device 103, so that mutual transmission may be performed between the optical switching device 102 and the optical switching device 103).
It is noted that Huangfu and Goss does not explicitly disclose: each unit comprises a multiplexer configured to selectively route.
However, NEGRINI from the same or similar fields of endeavor teaches the use of: each unit comprises a multiplexer configured to selectively route (NEGRINI: page 80 3rd col. 4th paragraph - redundant links and of routing devices (such as multiplexers or switches that permit us to create the correct paths by interconnecting suitable links. We preserve the locality of the interconnection network by abandoning the direct substitution philosophy adopted in discrete-elements architectures (by which a faulty cell is directly replaced by a spare) and by adopting the philosophy of global deformations of the whole array (these confine faulty cells and include suitable spares) and page 83 1st col. And Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of NEGRINI in the apparatus of Huangfu and Goss. One of ordinary skill in the art would be motivated to do so for allowing to create the correct paths by interconnecting suitable links (NEGRINI: page 80 3rd col. 4th paragraph).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huangfu and Goss as applied to claim 1 above, and further in view of Fleming, JR. et al. US 20190042513 A1, hereinafter Fleming.
Regarding claim 16, Huangfu and Goss teach An integrated circuit chip device as claimed in claim 13, wherein each unit comprises a demultiplexer configured to selectively route a communication from a crosslink connected to that unit to one of the upper port input and the lower port input (Huangfu [0027] FIG. 1, the optical switching device 102 is connected to the optical switching device 103, and each of the optical switching devices 102 and 103 includes four output ends and four input ends. That is, an output end of the optical switching device 102 is connected to an input end of the optical switching device 103, and an input end of the optical switching device 102 is connected to an output end of the optical switching device 103, so that mutual transmission may be performed between the optical switching device 102 and the optical switching device 103).
It is noted that Huangfu and Goss does not explicitly disclose: unit comprises a demultiplexer configured to selectively route a communication.
(Fleming: para. [0364] Depicted processing element 3300 includes an operation configuration storage 3319 (e.g., register(s)) to store an operation configuration value. In one embodiment, all of or a proper subset of a (e.g., single) operation configuration value is sent from the operation configuration storage 3319 (e.g., register(s)) to the multiplexers (e.g., multiplexer 3321 and multiplexer 3323) and/or demultiplexers). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fleming in the apparatus of Huangfu and Goss. One of ordinary skill in the art would be motivated to do so for steering the data according to the configuration (Fleming: para. [[0368]).

Allowable Subject Matter
Claims 5-12, 15, 17 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Nowatzyk et al. WO2019040587A1 [0036] FIG. 3 A redundant dataflow configuration is illustrated with dashed edges. The dashed edges represent alternative dataflow paths between the vertices in the instance a tile is deemed faulty and is bypassed.
Swanson et al. US 20150370661 A1 [0031] FIGS. 1a and 2a, After reconfiguration, these links and interfaces are depicted as primary DMI links 104p and 106p, primary DMI interfaces 104ip and 106ip, spare DMI links 104s and 106s, and spare DMI interfaces 104ip and 106ip. [0033] In one aspect for implementing self-healing, the MN-PCH provides error counters for each component that can be failedover with thresh-holding for errors. This provides a pre-notification for components that may fail and require a corresponding sparing/healing operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468